DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Status
Claims 1, 6, 9-10, 12, 14, 16, and 19 are amended.
Claims 2-5, 7-8, 11, 13, 15, 17, 18, and 20 are canceled.
Claims 21-46 are newly added. 
Claims 1, 6, 9-10, 12, 14, 16, 19, and 21-46 are presented for examination.

Current amendment to claims 1 and 19 overcomes the prior nonstatutory obviousness-type double patenting of claims 1, 6, 13, 14, and 19. Prior nonstatutory obviousness-type double patenting rejection of 2/2/2021 has been withdrawn based on current claim amendment. 

Response to Arguments


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/858,696, 62/518,905, 15/609,663 , 15/431,077, 62/446,067, 15/293,620, 62/358,719, and 62/253,229 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Prior filed applications does not disclose claimed feature of, “receiving a designation from said first of said participants, prior to said first of said messages being transmitted in said first channel, that said first of said messages is to be transmitted in said second channel, transmitting said first of said messages a) in said first message stream in said first channel, and b) in said second message stream in said second channel after receiving said designation so that said first of said messages appears in said first message stream and said second message” as claimed in . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 12, 16, 21-24, 26, 27, 29-32, 24, 36-39, 40, and 42-46  are rejected under U.S.C. 103 as being unpatentable over LEE (US 20130097260), in view of Soroker et al. (US 10659243), in further view of Blair (US 20140096033). 

Regarding claim 1, Lee discloses, apparatus for providing display of exchanged messages (par. 0101, fig. 8A, user interface displaying messages transmitted to plurality of recipients, a recipient B and recipient c and messages exchanged between sender A and recipients), said apparatus comprising: 
a memory for storing said messages; and at least one processor for: 
providing display of messages exchanged between a plurality of participants (par. 0101, fig. 8A, user interface displaying messages), said messages are exchanged within channels (par. 0101-0104 discloses same message is , said channels include a first channel with a first message stream and a second channel with a second message stream (par. 0104, fig. 8A-8C discloses sender and recipient exchange messages separated in its own message streams between sender A and recipient B and sender A and recipient C), wherein text to be included in a first of said messages is received into a text entry bar from a first of said participants (par. 0070 discloses the sender might enter texts into the provided UI in order to send a message to the N selected recipients);
receiving a designation from said first of said participants, prior to said first of said messages being transmitted in said first channel, that said first of said messages is to be transmitted in said second channel (par. 0099, fig. 8A discloses a sender terminal A sends a 1: N message (Message No. 1) with a tag "e1" to a plurality of recipients B and C, fig. 8A shows sender A provides designation of recipient B and recipient C prior to transmission of first message); 
transmitting said first of said messages a) in said first message stream in said first channel, and b) in said second message stream in said second channel after receiving said designation so that said first of said messages appears in said first message stream and said second message stream (fig. 0101 discloses 
allowing a second of said participants while in said first channel and a third of said participants while in said second channel to reply to said first of said messages (par. 0103 discloses, each of the recipients B and C replies to the sender A. Specifically, each of recipient terminals create reply message 812 or 824 including and send the created reply message to the sender terminal, i.e. recipient B (i.e. second participants) in first communication channel is able to reply, therefore allowed to reply and recipient C (i.e. third participants) in second communication channel is able to reply, therefore allowed to reply).
Lee discloses text, text to be included in a first of said messages is received from a first of said participants, however Lee does not discloses, receiving text from participant while in the first channel, and providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel. 
Soroker discloses, text to be included in a first of said messages is received from a first of said participants while in said first channel (column 12, line 43-51 discloses, a group of end-users utilizing a first chat room corresponding to chat  message 215 (original message X) may be transmitted to users connected to rooms 221-2 and 221-3, resulting in users receiving relayed messages 213, i.e. original message x is received from a user in first chat room or channel to be transmitted to chat room 2 or second channel, i.e. user is already in first channel where it sends the message to be transmitted in to second channel by designating channel of second channel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lee to include teaching of text received from user while in the first channel, a taught by Soroker, to transmit messages between users of the first chat room and users of the second chat room, as disclosed in Soroker column 2, line 35-40.
The combination of Lee and Soroker fails to teach, providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel.
However Blair teaches, providing an indication in at least one of said first channel or said second channel that said first of said messages was transmitted in both said first channel and said second channel (par. 0157 discloses, in this example we can see (40) that the original message was sent "To:" Jane S and Joe B and has been received by them (not greyed out), i.e. sending message to two different people therefore two different channel as each individual recipient can control direct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lee and Soroker to include features of providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel, a taught by Blair, to determine who are the recipient of the message that message was sent to, as disclosed in Blair fig. 0157.

Regarding claim 6, Apparatus according to claim 1, 
Lee further discloses, wherein said second of said participants receives said first of said messages and replies with a response that is visible to only said first of said participates and said second of said participants (par. 0106 discloses sent/received messages 804-807 between the sender A and the recipient C may not be displayed in the recipient B's terminal. Also, referring to FIG. 8C, sent/received messages 802 and 803 between the sender A and the recipient B may not be displayed in the recipient C's terminal).  

Regarding claim 9, Apparatus according to claim 1, 
Lee further discloses, wherein replaying to said first of said message is initiated through physical interaction with a display that is displaying said first of said messages (par. 0103 discloses, each of the recipients B and C replies to the sender A. Specifically, each of recipient terminals create reply message 812 or 824 

Regarding claim 12, Apparatus according to claim 1, 
Lee further discloses, wherein said designation is performed by said first of said participants inserting one or more characters in said first-3-Application Serial No. 16/014,578 Response to Office Action of February 2, 2021Attorney Docket No. W 1186/20011 of said messages to indicate that said first of said message to said first channel and to said second channel (par. 0068 discloses The sender may select a plurality of recipients using contact information or an address book stored in the sender terminal. Also, the sender may input recipient identifier (ID) information such as a telephone number, a user identifier, and an email address, i.e. sender A inserting one or more character of each of the recipient’s ID, par. 0098 discloses a sender terminal A sends a 1: N message (Message No. 1) with a tag "e1" to a plurality of recipients B and C, i.e. 1:N = the message is sent to each recipient in its own channel or communication stream). 

Regarding claim 16, Apparatus according to claim 1, 
Lee further discloses, wherein said first of said participants indicates with physical action that said first of said message is to be transmitted to ones of said channels that includes said first channel and said second channel (par. 0068 discloses The sender may select a plurality of recipients using contact information or an address book stored in the sender terminal. Also, the sender may input recipient identifier (ID) information such as a telephone number, a user identifier, and an email 

Regarding claim 19, Lee discloses, a method of providing display of exchanged messages, said method comprising the steps of: 
providing display of said messages exchanged between a plurality of participants (par. 0101, fig. 8A, user interface displaying messages), said messages are exchanged within channels (par. 0101-0104 discloses same message is transmitted to 1:N message transmission technique, including a tag to a plurality of recipients B and C, i.e. messages between A and B and A and C are separated in its own channels, as shown in fig. 8B and 8C, message exchange between sender A and  recipient B and recipient C are not shared between recipient B and C, therefore message communication between A and B = first channel and message communication between A and C= second channel, therefore plurality of channels), said channels include a first channel with a first message stream and a second message channel with a second message stream (par. 0104, fig. 8A-8C discloses sender and recipient exchange messages separated in its own message streams between sender A and recipient B and sender A and recipient C), wherein text to be included in a first of said messages is received into a text entry bar from a first of said participants (par. 0070 discloses the sender might enter texts into the provided UI in order to send a message to the N selected recipients); 
receiving a designation from said first of said participants, prior to said first of said messages being transmitted in said first channel, that said first of said messages is to be transmitted in said second channel (par. 0099, fig. 8A discloses a sender terminal A sends a 1: N message (Message No. 1) with a tag "e1" to a plurality of recipients B and C, fig. 8A shows sender A provides designation of recipient B and recipient C prior to transmission of first message); 
transmitting said first of said-4-Application Serial No. 16/014,578 Response to Office Action of February 2, 2021 Attorney Docket No. W 1186/20011 messages message a) in said first message stream in said first  channel, and b) in said second message stream in said second channel after receiving said designation so that said first of said messages appears in said first message stream and said second message stream (fig. 0101 discloses FIG. 8A shows a user interface (UI) in a sender (A) terminal which sent message 801 using a 1:N message transmission technique. FIG. 8B shows a user interface (UI) in a recipient terminal of a recipient B and FIG. 8C shows a UI in a recipient terminal of a recipient C,  i.e. transmitting the message stream to each of designated recipient on its own channel so that message appears message channel created with each recipient see recipient message screen of fig. 8B and 8C, message communication between A and B = first channel and message communication between A and C= second channel);
allowing a second of said participants while in said first channel, and a third of said participants while in said second channel to reply to said first of said messages (par. 0103 discloses, each of the recipients B and C replies to the sender A. Specifically, each of recipient terminals create reply message 812 or 824 including and send the created reply message to the sender terminal, i.e. recipient B (i.e. second .  
Lee discloses text, text to be included in a first of said messages is received from a first of said participants, however Lee does not discloses, receiving text from participant while in the first channel, and providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel. 
Soroker discloses, text to be included in a first of said messages is received from a first of said participants while in said first channel (column 12, line 43-51 discloses, a group of end-users utilizing a first chat room corresponding to chat room A (221-1) can designate a channel corresponding to communication bridge 222-1 for communicating with end-users utilizing a second chat room corresponding to chat room B, message 215 (original message X) may be transmitted to users connected to rooms 221-2 and 221-3, resulting in users receiving relayed messages 213, i.e. original message x is received from a user in first chat room or channel to be transmitted to chat room 2 or second channel, i.e. user is already in first channel where it sends the message to be transmitted in to second channel by designating channel of second channel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lee to include teaching of text received from user while in the first channel, a taught by Soroker, to transmit messages between users of Soroker column 2, line 35-40.
The combination of Lee and Soroker fails to teach, providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel.
However Blair teaches, providing an indication in at least one of said first channel or said second channel that said first of said messages was transmitted in both said first channel and said second channel (par. 0157 discloses, in this example we can see (40) that the original message was sent "To:" Jane S and Joe B and has been received by them (not greyed out), i.e. sending message to two different people therefore two different channel as each individual recipient can control direct communication with sender, fig. 13 shows that this message was sent 23 min ago, therefore that indicates that transmission of message has occurred). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lee and Soroker to include features of providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel, a taught by Blair, to determine who are the recipient of the message that message was sent to, as disclosed in Blair fig. 0157.

Regarding claim 21, Apparatus according to claim 1, 
Lee further discloses, wherein said first of said participants is authorized to participate in said first channel and said second channel as a condition of transmitting said first of said messages in said first channel and said second channel (par. 0099 discloses, when a sender terminal A sends a 1: N message (Message No. 1) with a tag "e1" to a plurality of recipients B and C, each of the recipients B and C may determine whether a received message is a 1:N message based on a tag value "e". The respective recipients B and C may transmit a reply message with a tag "ell" attached, i.e. sender A initiates 1:N message therefore sender A is authorized to participant all communication with recipients in their own conversation channel).  

Regarding claim 22, Apparatus according to claim 1, 
Combination of Lee, Soroker and Blair discloses, wherein responsive to physical interaction with a screen providing said display of said messages, said first channel and said second channel are identified as having transmitted therein said first of said messages and said second of said messages (Blair, par. 0136, fig. 5 discloses The user may click on controls (33), (34) to expand or collapse a message respectively, par. 0157In this example we can see (40) that the original message was sent "To:" Jane S and Joe B and has been received by them (not greyed out, i.e. message was sent to two recipient and was transmitted to them, sending message to two different people therefore two different channel as each individual recipient can control direct communication with sender)).  

Regarding claim 23, Apparatus according to claim 1, 
Combination of Lee, Soroker and Blair discloses,  wherein when said second of said participants replies with a third response to said first of said messages in said first channel, said third response is also transmitted in said second channel  (Blair par. 0254-0256, fig. 13 discloses John Doe sends the initial message to Jane Smith and Joe Brown and Jane clicks "Reply All" and responds, i.e. when Jane replies to senders (i.e. that is in first channel directly with sender), the replay is also transmitted to Joe Brown, Joe Brown is a second communication channel of sender John Doe). 

Regarding claim 24, Apparatus according to claim 1, 
Lee further discloses, wherein said second of said participants replies in said first channel with a first response, -5-Application Serial No. 16/014,578 Response to Office Action of February 2, 2021Attorney Docket No. W 1186/20011said third of said participants replies in said second channel with a second response, said first response is visible in said first channel and is prevented from being displayed in said second channel; said second response is visible in said second channel and is prevented from being displayed in said first channel (par. 0106 discloses sent/received messages 804-807 between the sender A and the recipient C may not be displayed in the recipient B's terminal. Also, referring to FIG. 8C, sent/received messages 802 and 803 between the sender A and the recipient B may not be displayed in the recipient C's terminal).  

Regarding claim 26, Apparatus according to claim 1, 
Lee further discloses, wherein said first of said messages is transmitted in said first channel by default (FIG. 8A shows a user interface (UI) in a sender (A) terminal which sent message 801 using a 1:N message transmission technique. FIG. 8B shows a user interface (UI) in a recipient terminal of a recipient B and FIG. 8C 

Regarding claim 27, Apparatus according to claim 1, 
Lee further discloses, wherein said first of said messages is transmitted in said first channel after said first of said participants selects said first channel for transmitting said first of said messages (par. 0068 discloses The sender may select a plurality of recipients using contact information or an address book stored in the sender terminal. Also, the sender may input recipient identifier (ID) information such as a telephone number, a user identifier, and an email address), par. 0098 discloses a sender terminal A sends a 1: N message (Message No. 1) with a tag "e1" to a plurality of recipients B and C, i.e. 1:N = the message is sent to each recipient in its own channel or communication stream).  

Regarding claim 29, Apparatus according to claim 1, 
Lee further discloses, wherein receiving said designation includes identifying said second channel as being where said first of said messages is to be transmitted (par. 0067 discloses the graphic user interface of the 1:N messaging application may provide information stored in the sender terminal in order to enable a user to select N recipients, par. 0068 discloses The sender may select a plurality of recipients using contact information or an address book stored in the sender terminal. Also, the sender may input recipient identifier (ID) information such as a telephone 

Regarding claim 30, Apparatus according to claim 1, 
Combination of Lee, Soroker and Blair discloses, wherein said indication is provided in said first channel and said second channel (Blair par. 0254-0256, fig. 13 discloses John Doe sends the initial message to Jane Smith and Joe Brown i.e. indication in first channel shows that message was transmitted to different recipient therefore two different channel, and since second recipient Joe Brown receiver the message (i.e. in second channel), it also shows to Joe Brown indication that message was also copied to first recipient Jane Smith).  

Regarding claim 31, is similar to claim 6 and is examined accordingly.

Regarding claim 32, is similar to claim 9 and is examined accordingly.

 Regarding claim 34, is similar to claim 12 and is examined accordingly.

Regarding claim 36, is similar to claim 16 and is examined accordingly.

Regarding claim 37, is similar to claim 21 and is examined accordingly.

Regarding claim 38, is similar to claim 22 and is examined accordingly.

Regarding claim 39, is similar to claim 23 and is examined accordingly.

Regarding claim 40, is similar to claim 24 and is examined accordingly.

Regarding claim 42, is similar to claim 26 and is examined accordingly.

Regarding claim 43, is similar to claim 27 and is examined accordingly.

Regarding claim 45, is similar to claim 29 and is examined accordingly.

Regarding claim 46, is similar to claim 30 and is examined accordingly.


Claims 10, 28, 33, and 44 are rejected under U.S.C. 103 as being unpatentable over LEE (US 20130097260), in view of Soroker et al. (US 10659243), in further view of Blair (20140096033), in further view of Lee et al. (US 20170054664), hereinafter as Lee2.

Regarding claim 10, Apparatus according to claim 1, 
Lee in view of Soroker in further view of Blair does not disclose, wherein said second of said participants replies with a first response, a fourth of said participants replies to said first of said messages in said first channel with a second response, and wherein said first response and said second response are displayed in a manner so that said first  response and said second response are grouped together in said first channel. 
Lee2 discloses wherein said second of said participants replies with a first response, a fourth of said participants replies to said first of said messages in said first channel with a second response, and wherein said first response and said second response are displayed in a manner so that said first  response and said second response are grouped together in said first channel (par. 0112, fig. 8, element 810, fig. 13 group of reply from different users can be grouped  together and displayed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lee in view of Soroker in further view of Blair to include features grouping the response from users received for the sent message, as taught by Lee2, to easily and conveniently verify messages relevant to the group message, as disclosed in Lee2 fig. 0029.

Regarding claim 28, Apparatus according to claim 1, 
Lee in view of Soroker in further view of Blair does not disclose, wherein all but said first of said participants is prevented from receiving said first of said message in said first channel. 
Lee2 discloses, wherein all but said first of said participants is prevented from receiving said first of said message in said first channel (par. 0111, fig. 13 discloses sending select group of people the new message, therefore prevent all others from receiving that message).  

Regarding claim 33, is similar to claim 10 and is examined accordingly.

Regarding claim 44, is similar to claim 28 and is examined accordingly.


Claims 14, 25, 35, and 41 are rejected under U.S.C. 103 as being unpatentable over LEE (US 20130097260), in view of Soroker et al. (US 10659243), in further view of Blair (US 20140096033), in further view of Weishaupl et al. (US 20160028660), hereinafter as Weishaupl.

Regarding claim 14, Apparatus according to claim 1, 
Lee in view of Soroker in further view of Blair does not disclose, wherein when said second of said participants replies with a third response, said third response is visible to not all but less than all of said plurality of participants that participant in said first channel.
 Weishaupl discloses, wherein when said second of said participants replies with a third response, said third response is visible to not all but less than all of said plurality of participants that participant in said first channel (par. 0023, fig. 2c discloses that reply by user can be made private therefore reply is not visible to other users in chatroom).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lee in view of Soroker in further view of Blair to include features of replay is only visible to less than all Weishaupl fig. 0003.

Regarding claim 25, Apparatus according to claim 1, 
Lee in view of Soroker in further view of Blair does not disclose, wherein at least one of said third of said participants is specified by said first of said participants as being authorized to receive said first of said messages; or a fourth participant included in said second channel that is not authorized to receive said first of said messages is prevented from viewing said first of said messages. 
Lee2 discloses, wherein at least one of said third of said participants is specified by said first of said participants as being authorized to receive said first of said messages (par. 0023, fig. 2c discloses that reply by user can be made private therefore reply is not visible to other users in chatroom, i.e. senders the private message authorizes the receipts to receive the private message); or a fourth participant included in said second channel that is not authorized to receive said first of said messages is prevented from viewing said first of said messages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lee in view of Soroker in further view of Blair to include features of one of the participants is specified by the sender of message to be authorized to receive the sent message, as taught by Weishaupl, to proper safeguards the messages in messaging system, as disclosed in Weishaupl fig. 0003.

Regarding claim 35, is similar to claim 14 and is examined accordingly.

Regarding claim 41, is similar to claim 25 and is examined accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423